 



Exhibit 10.68
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
     This Amended and Restated Employment Agreement (the “AGREEMENT”), dated
effective as of April 17, 2006, is made and entered into by Paul Noack
(“EXECUTIVE”) and HERBALIFE INTERNATIONAL OF AMERICA, INC., a Nevada corporation
(“COMPANY”). The parties to this Agreement agree as follows:

  1.   Employment Term. The Company shall employ Executive and Executive shall
continue in the employ of the Company through December 31, 2006.     2.  
Duties. Executive shall serve in the Los Angeles, California area as Chief
Strategic Officer, with all of the authority, duties and responsibilities
commensurate with such positions. Executive shall report the Company’s Chief
Executive Officer.     3.   Compensation and Related Matters.

  (a)   Salary. Effective April 1, 2006, Executive shall receive a salary at the
per annum rate of four hundred fifty thousand dollars ($450,000), payable in
accordance with the Company’s payroll practices for senior executives.        
Subject to board approval, Executive will be granted: (i) 130,000 SARS
immediately and (ii) 20,000 Restricted Stock Units immediately.     (b)  
Employment Benefits. Executive and Executive’s qualified dependents shall be
entitled to participate in or receive benefits under each benefit plan or
arrangement made available by the Company to its senior executives (including,
without limitation, those relating to group medical, dental, vision, long-term
disability, D&O, accidental death and dismemberment, and life insurance),
subject to and on a basis consistent with the terms, conditions and overall
administration of such plans and subject to the Company’s right to modify, and
amend or terminate any such plan or arrangement with or without prior notice.
Executive is eligible to participate in the Company’s 401K program, and
Executive is eligible to participate in the Company’s Deferred Compensation.    
(c)   Bonus. Executive will be eligible for a target bonus of 50% of his
end-of-year salary calculated in accordance with the senior executive bonus
plan. Bonuses if any, will be paid following the completion of the relevant
calendar year at such time bonuses are paid to the Company’s other senior
executives.     (d)   Vacation. Executive shall be entitled to three (3) weeks
of vacation during each year, accrued at the rate of 4.62 hours per pay period.

  4.   Termination Payment. If Executive is terminated by the Company without
Cause or resigns for Good Reason before December 31, 2006, Executive will
receive then current salary for the remainder of the contract. As a precondition
to the Company’s obligation to pay out this contract, Executive agrees to
execute and deliver to the Company a fully

Page 1 of 12



--------------------------------------------------------------------------------



 



      effective general release in the form attached to this Agreement as
Attachment A. The Company will commence paying Executive’s salary in accordance
with the Company’s payroll practices for senior executive’s through the
remainder of the Employment Term through December 31, 2006, subject to
Executive’s duty to mitigate, and such payments shall cease if Executive obtains
employment or if Executive fails to document to the Company on a monthly basis
that Executive is making reasonable efforts to seek employment. For purposes of
this Agreement, the Company shall have “Cause” to terminate the Executive’s
services in the event of any of the following acts or circumstances:
(i) Executive’s conviction of a felony or entering a plea of guilty or nolo
contendere to any crime constituting a felony (other than a traffic violation or
by reason of vicarious liability); (ii) Executive’s substantial and repeated
failure to attempt to perform Executive’s lawful duties as contemplated in
Section 2 of this Agreement, except during periods of physical or mental
incapacity; (iii) Executive’s gross negligence or willful misconduct with
respect to any material aspect of the business of the Company or any of its
affiliates, which negligence or misconduct has a material and demonstrable
adverse effect n the Company; or (iv) any material breach of this Agreement or
any material breach of any other written agreement between Executive and the
Company’s affiliates governing Executive’s equity compensation arrangements
(i.e., any agreement with respect to Executive’s stock and/or stock options of
any of the Company’s affiliates); provided, however, that Executive shall not be
deemed to have been terminated for Cause in the case of clause (iv) above,
unless any such breach is not fully corrected prior to the expiration of the
fifteen (15) calendar day period following delivery to Executive of the
Company’s written notice of its intention to terminate his employment for Cause
describing the basis therefore in reasonable detail.

      For purposes of this agreement, “Good Reason” will be deemed to have
occurred if Executive terminates his employment because of (i) a material
diminution of Executive’s duties as Chief Strategic Officer of the Company,
(ii) the breach by the Company in any respect of any of its obligations under
this Agreement, and, in any such case (but only if correction or cure is
possible), the failure by the Company to correct or cure the circumstance or
breach on which such resignation is based within 30 days after receiving notice
from Executive describing such circumstance or breach in reasonable detail or
(iii) the relocation of Executive’s primary office location to a location more
than 75 miles outside the Los Angeles, California area.

  5.   Confidential and Proprietary Information.

  (a)   The parties agree and acknowledge that during the course of Executive’s
employment, Executive will be given and will have access to and be exposed to
trade secrets and confidential information in written, oral, electronic and
other forms regarding the Company and its affiliates (which includes but is not
limited to all of its business units, divisions and affiliates) and their
business, equipment, products and employees, including, without limitation: the
identities of the Company’s and its affiliates’ distributors and customers and
potential distributors and customers (hereinafter referred to collectively as
“DISTRIBUTORS”), including, without limitation, the identity of Distributors
that Executive cultivates

Page 2 of 12



--------------------------------------------------------------------------------



 



      or maintains while provided services at the Company or any of its
affiliates using the Company’s or any of its affiliates’ products, name and
infrastructure, and the identities of contact persons with respect to those
Distributors and contact persons with respect to product types, pricing, sales
calls, timing, sales terms, rental terms, lease terms, service plans, and other
marketing terms and techniques; the Company’s and its affiliates’ business
methods, practices, strategies, forecasts, pricing, ad marketing techniques; the
identities of the Company’s and its affiliates’ licensors, vendors and other
suppliers and the identities of the Company’s and its affiliates’ contact
persons at such licensors, vendors and other suppliers; the identities of the
Company’s and its affiliates’ key sales representatives and personnel and other
employees; advertising and sales materials; research, computer software and
related materials; and other facts and financial and other business information
concerning or relating to the Company or any of its affiliates and their
business, operations, financial condition, results of operations and prospects.
Executive expressly agrees to use such trade secrets and confidential
information only for purposes of carrying out his duties for the Company and its
affiliates as he deems appropriate in his good faith judgment, and not for any
other purpose, including, without limitation, not any way or for any purpose
detrimental to the Company or any of its affiliates. Executive shall not at any
time, either during the course of his employment hereunder or after the
termination of such employment, use for himself or others, directly or
indirectly, any such trade secrets or confidential information, and, except as
required by law, Executive shall not disclose such trade secrets or confidential
information, directly or indirectly, to any other person or entity. Trade secret
and confidential information hereunder shall not include any information which
(i) is already in or subsequently enters the public domain, other than as a
result of any direct or indirect disclosure by Executive, (ii) becomes available
to Executive on a non-confidential basis from a source other than the Company or
any of its affiliates, provided that Executive has no knowledge that such source
is subject to a confidentiality agreement or other obligation of secrecy or
confidentiality (whether pursuant to a contract, legal or fiduciary obligation
or duty or otherwise) to the Company or any of its affiliates or any other
person or entity or (iii) is approved for release by the board of directors of
the Company or any of its affiliates or which the board of directors of the
Company or any of its affiliates makes available to third parties without an
obligation of confidentiality.     (b)   All physical property and all notes,
memoranda, files, records, writings, documents and other materials of any and
every nature, written or electronic, which Executive shall prepare or receive in
the course of his employment with the Company and which relate to or are useful
in any manner to the business now or hereafter conducted by the Company or any
of its affiliates are and shall remain the sole and exclusive property of the
Company and its affiliates, as applicable. Executive shall not remove from the
Company’s premises any such physical property, the original or any reproduction
of any such materials nor the information contained therein except for the
purposes of carrying out his duties to the Company or any of its affiliates and
all such property (except for any items of

Page 3 of 12



--------------------------------------------------------------------------------



 



      personal property not owned by the Company or any of its affiliates),
materials and information in his possession or under his custody or control upon
the termination of his employment (other than such materials received by
executive solely in his capacity as a shareholder) or at any other time upon
request by the Company shall be immediately turned over to the Company and its
affiliates, as applicable.     (c)   All inventions, improvements, trade
secrets, reports, manuals computer programs, tapes and other ideas and materials
developed or invented by Executive during the period of his employment, either
solely or in collaboration with others, which relate to the actual or
anticipated business or research of the Company or any of its affiliates which
result from or are suggested by any work Executive may do for the Company or any
of its affiliates or which result from the use of the Company’s or any of its
affiliates’ premises or property (collectively, the “DEVELOPMENTS”) shall be the
sole and exclusive property the Company and its affiliates, as applicable.
Executive assigns and transfers to the Company his entire right and interest in
any such development, and Executive shall execute and deliver any and all
documents and shall do and perform any and all other acts and things necessary
or desirable in connection therewith that the Company or any of its affiliates
may reasonably request, it being agreed that the preparation of any such
documents shall be at the Company’s expense. Nothing in this paragraph applies
to an invention which qualifies fully under the provisions of California Labor
Code Section 2870.     (d)   Following the termination of Executive’s
employment, Executive will reasonably cooperate with the Company (at the
Company’s expense, if Executive reasonably incurs any out-of-pocket costs with
respect thereto) in any defense of any legal, administrative or other action in
which the Company or any of its affiliates or any of their distributors or other
business relations are a party or are otherwise involved, so long as any such
matter was related to Executive’s duties and activities conducted on behalf of
the Company or its Subsidiaries.     (e)   The provisions of this Section 5 and
Section 6 shall survive any termination of this Agreement and termination of
Executive’s employment with the Company.

  6.   Non-Solicitation. Executive acknowledges that in the course of his
employment for the Company he will become familiar with the Company’s and its
affiliates’ trade secrets and other confidential information concerning the
Company and its affiliates. Accordingly, Executive agrees that, during
Executive’s employment and for a period of twenty-four (24) months immediately
thereafter (the “NONSOLICITATION PERIOD”), he will not directly or indirectly
through another entity (i) induce or attempt to induce any employee or
Distributor of the Company or any of its affiliates to leave the employment of,
or cease to maintain its distributor relationship with, the Company or such
affiliate, or in any way interfere with the relationship between the Company or
any such affiliate and any employee or Distributor thereof, (ii) hire any person
who was an employee of the Company or any of its affiliates at any time during
the Nonsolicitation

Page 4 of 12



--------------------------------------------------------------------------------



 



      Period or enter into a distributor relationship with any person or entity
who was or is a Distributor of the Company or any of its affiliates at any time
during the Nonsolicitation Period, (iii) induce or attempt to induce any
Distributor, supplier, licensor, licensee or other business relation of the
Company or any of its affiliates to cease doing business with the Company or
such affiliate, or in any way interfere with the relationship between such
Distributor, supplier, licensor, licensee or business relation and the Company
or any of its affiliates or (iv) use any trade secrets or other confidential
information of the Company or any of its affiliates to directly or indirectly
participate in any means or manner in any competitive business, wherever
located.

  7.   Injunctive Relief. Executive and the Company (a) intend that the
provisions of sections 5 and 6 be and become valid and enforceable,
(b) acknowledge and agree that the provisions of Sections 5 and 7 are reasonable
and necessary to protect the legitimate interests of the business of the Company
and its affiliates and (c) agree that any violation of Section 5 or 6 will
result in irreparable injury to the Company and its affiliates, the exact amount
of which will be difficult to ascertain and the remedies at law for which will
not be reasonable or adequate compensation to the Company and its affiliates for
such a violation. Accordingly, Executive agrees that if Executive violates or
threatens to violate the provisions of Section 5 or 6, in addition to any other
remedy which may be available at law or in equity, the Company shall be entitled
to seek specific performance and injunctive relief, without posting bond or
other security, and without the necessity of proving actual damages. In
addition, in the event of a violation or threatened violation by Executive of
Section 5 or 6 of this Agreement, the Nonsolicitation Period will be tolled
until such violation or threatened violation has been duly cured. If, at the
time of enforcement of Sections 5 or 6 of this Agreement, a court holds that the
restrictions stated therein are unreasonable under circumstances then existing,
the parties thereto agree that the maximum period, scope or geographical area
reasonable under such circumstances shall be substituted for the stated period,
scope or area.     8.   Assignment; Successors and Assigns. Executive agrees
that he shall not assign, sell, transfer, delegate or otherwise dispose of,
whether voluntarily or involuntarily, any rights or obligations under this
Agreement, nor shall Executive’s rights hereunder be subject to encumbrance of
the claims of creditors. This agreement may be assigned by the Company without
the consent of the Executive to (a) any entity succeeding to all or
substantially all of the assets or business of the Company, whether by merger,
consolidation, acquisition or otherwise (upon which entity the Agreement shall
be binding), or (b) any affiliate; provided, however, that in neither case shall
the Company be released from its obligations hereunder, nor shall any assignment
to any affiliate lessen the Executive’s rights with respect to his position,
duties, responsibilities or authority with respect to the Company.     9.  
Governing Law; Jurisdiction and Venue. This Agreement shall be governed,
construed, interpreted and enforced in accordance with the substantive laws of
the State of California without regard to the conflicts of law principles
thereof. Suit to enforce this Agreement or any provision or portion thereof may
be brought in the federal or state courts located in Los Angeles, California.

Page 5 of 12



--------------------------------------------------------------------------------



 



  10.   Severability of Provisions. In the event that any provision of this
Agreement should ever be adjudicated by a court of competent jurisdiction to be
unenforceable, then such provision shall be deemed reformed to the maximum
extent permitted by applicable law, and the invalidity or unenforceability to
any provision shall not affect the validity or enforceability or any other
provision of this Agreement.     11.   Warranty. As an inducement to the Company
to enter into this Agreement, Executive represents and warrants that he is not a
party to any other agreement or obligation for personal services, and that there
exists no impediment or restraint, contractual or otherwise, on his power, right
or ability to enter into this Agreement and to perform his duties and
obligations hereunder.     12.   Notices. All notices, requests, demands and
other communications which are required or may be given under this Agreement
shall be in writing and shall be deemed to have been duly given when received if
personally delivered; when transmitted if transmitted by telecopy, electronic or
digital transmission method upon receipt of telephonic or electronic
confirmation; the day after it is sent, if sent for next day delivery to a
domestic address by recognized overnight delivery service (e.g., Federal
Express); and upon receipt, if sent by certified or registered mail, return
receipt requested. In each case notice will be sent to:


                   (a)   If to the Company:
                       Herbalife International of America, Inc.
1800 Century Park East
Los Angeles, California 90067
Attention: Senior Vice President, Human Resources
Telecopy: (310) 557-3941
                       with a copy to:
                       Herbalife Ltd.
1800 Century Park East
Los Angeles, California 90067
Attention: General Counsel
Telecopy: (310) 203-7747
                   (b)   if to Executive, to:
                       Paul Noack
2816 Sandhurst Avenue
Thousand Oaks, California 91362
      or to such other place and with other copies as either party may designate
as to itself or himself by written notice to the others.

Page 6 of 12



--------------------------------------------------------------------------------



 



  13.   Counterparts. This Agreement may be executed in several counterparts,
each of which will be deemed to be an original, but all of which together shall
constitute one and the same Agreement.     14.   Entire Agreement. The terms of
this Agreement are intended by the parties to be the final expression of their
agreement with respect to the subject matter hereto and this Agreement
supersedes (and may not be contradicted by, modified or supplemented by) any
prior or contemporaneous agreement, written or oral, with respect thereto, with
the sole exception of the non-statutory stock option agreement governing those
options, if any, granted under Paragraph 3 (a) above. The parties further intend
that this Agreement shall constitute the complete and exclusive statement of its
terms and that no extrinsic evidence whatsoever may be introduced in any
judicial, administrative or other legal proceeding to vary the terms of this
Agreement.     15.   Amendments; Waivers. This Agreement may not be modified,
amended, or terminated except by an instrument in writing, signed by Executive
and a duly authorized representative of the Company. No waiver of any of the
provisions of this Agreement, whether by conduct or otherwise, in any one or
more instances, shall be deemed to be construed as a further, continuing or
subsequent waiver of any such provision or as a waiver of any other provision of
this Agreement. No failure to exercise and no delay in exercising any right,
remedy or power hereunder shall preclude any other or further exercise of any
other right, remedy or power provided herein or by law or in equity.     16.  
Representation of Counsel; Mutual Negotiation. Each party has had the
opportunity to be represented by counsel of its choice in negotiating this
Agreement. This Agreement shall therefore be deemed to have been negotiated and
prepared at the joint request, direction and construction of the parties, at
arm’s-length, with the advice and participation of counsel, and shall be
interpreted in accordance with its terms without favor to any party.

Page 7 of 12



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
and year first above written.

            EXECUTIVE
      By:           Paul Noack                HERBALIFE INTERNATIONAL OF
AMERICA, INC.
      By:                 Name:                Title:             

Page 8 of 12



--------------------------------------------------------------------------------



 



         

ATTACHMENT A
Agreement and General Release
     Agreement and General Release (“AGREEMENT”), by and among Paul Noack
(“EXECUTIVE” and referred to herein as “you”) and HERBALIFE INTERNATIONAL OF
AMERICA, INC., a Nevada corporation (the “COMPANY”).
     1. In exchange for your waiver of claims against the Company Entities (as
defined below) and compliance with other terms and conditions of this Agreement,
upon the effectiveness of this Agreement, the Company agrees to provide you with
the payments and benefits provided in Section 4 of your Employment with the
Company.
     2. (a) In consideration for the payments and benefits to be provided to you
pursuant to paragraph 1 above, you, for yourself and for your heirs, executors,
administrators, trustees, legal representatives and assigns) hereinafter
referred to collectively as (“RELEASORS”), forever release and discharge the
Company and its past, present and future parent entities, subsidiaries,
divisions, affiliates and related business entities, successors and assigns,
assets, employee benefit plans or funds (including, without limitation, each of
Whitney & Co., L.L.C., Golden Gate Private Equity, Inc., any investment fund
managed by either of them and any affiliate of any of the aforementioned persons
or entities), and any of its or their respective past, present and/or future
directors, officers, fiduciaries, agents, trustees, administrators, employees
and assigns, whether acting on behalf of the Company or in their individual
capacities (collectively the “COMPANY ENTITIES”) from any and all claims, suits,
demands, causes of action, covenants, obligations, debts, costs, expenses, fees
and liabilities of any kind whatsoever in law or equity, by statute or
otherwise, whether known or unknown, vested or contingent, suspected or
unsuspected and whether or not concealed or hidden (collectively, the “CLAIMS”),
which you ever had, now have or may have against any of the Company Entities by
reason of any act, omission, transaction, practice, plan, policy, procedure,
conduct, occurrence, or other matter related in any way to your employment by
(including, but not limited to, termination thereof) the Company Entities up to
and including the date on which you sign this Agreement, except as provided in
subsection (c) below.
          (b) Without limiting the generality of the foregoing, this Agreement
is intended to and shall release the Company Entities from any and all claims,
whether known or unknown, which Releasors ever had, now have, or may have
against the Companies Entities arising out of your employment or termination
thereof, including but not limited to: (i) any claim under Age Discrimination in
Employment Act, Title VII of the Civil Rights Act of 1964, the Americans with
Disabilities Act, the Employee Retirement Income Security Act, of 1974
(excluding claims for accrued, vested benefits under any employee benefit or
pension plan of the Company Entities subject to the terms and conditions of such
plan and applicable law), the Family and medical leave Act, the Worker
Adjustment and Retraining Notification Act of 1988, of the Fair Labor Standards
Act of 1938, in each case as amended; (ii) any claim under the California Fair
Employment and Housing Act, the California Labor Code, the California Family
Rights act, or the California Pregnancy Disability Leave Law; (iii) any other
claim (whether based on federal, state, or local law (statutory or decisional),
rule, regulation or ordinance) relating to or arising out

Page 9 of 12



--------------------------------------------------------------------------------



 



of your employment, the terms and conditions of such employment, the termination
of such employment, including, but not limited to, breach of contract (express
or implied), wrongful discharge, detrimental reliance, defamation, emotional
distress or compensatory or punitive damages; and (iv) any claim for attorney’s
fees, costs, disbursements and/or the like.
          (c) Notwithstanding the foregoing, nothing in this Agreement shall be
a waiver of claims: (1) that may arise after the date on which you sign this
Agreement; (2) with respect to your right to enforce your rights that survive
termination under the Employment Agreement or any other written agreement
entered into between you and the Company (including, without limitation, any
equity grants or agreements); (3) regarding rights of indemnification, receipt
of legal fees and directors and officers liability insurance to which you are
entitled under the Employment Agreement, the Company’s Certificate of
Incorporation or By-laws, pursuant to any separate writing between you and the
Company or pursuant to applicable law; (4) relating to any claims for accrued,
vested benefits under any employee benefit plan or pension plan of the Company
Entities subject to the terms and conditions of such plan and applicable law; or
(5) as a stockholder or optionholder of the Company.
          (d) In signing this Agreement, you acknowledge that you intend that
this Agreement shall be effective as a bar to each and every one of the Claims
hereinabove mentioned or implied. You expressly consent that this Agreement
shall be given full force and effect according to each and all of its express
terms and provisions, including those relating to unknown, unsuspected or
unanticipated Claims (notwithstanding any state statute that expressly limits
the effectiveness of a general release of unknown, unsuspected or unanticipated
Claims), if any, as well as those relating to any other Claims hereinabove
mentioned or implied. You acknowledge and agree that this waiver is an essential
and material term of this Agreement, and the Company is entering into this
Agreement in reliance on such waiver. You further agree that if you bring your
own Claim in which you seek damages against any Company Entity, or if you seek
to recover against any Company Entity in any Claim brought by a governmental
agency on your behalf, the releases set forth in this Agreement shall serve as a
complete defense to such Claims, and you shall reimburse each Company Entity for
any attorney’s fees or expenses or other fees and expenses incurred in defending
any such Claim; provided, however, if a class action claim or governmental claim
is brought on your behalf, your obligations will be limited to (i) opting out of
such action or claim at the first available opportunity and (ii) turning over
any and all damage awards or other proceeds received in connection therewith to
the Company, it being agreed that you shall not be liable to the Company any
attorney’s fees or expenses or other fees or expenses in the case of any such
class action claim or governmental claim.
          (e) Without limiting the generality of the foregoing, you waive all
rights under California Civil Code Section 1542, which provides:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE WHICH, IF
KNOWN BY HIM, MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

Page 10 of 12



--------------------------------------------------------------------------------



 



     3. (a) This Agreement is not intended, and shall not be construed, as an
admission that any of the Company Entities has violated any federal, state or
local law (statutory or decisional), ordinance or regulation, breached any
contract or committed any wrong whatsoever against you.
          (b) Should any provision of this Agreement require interpretation or
construction it is agreed by the parties that the entity interpreting or
constructing this Agreement shall not apply a presumption against one party by
reason of the rule of construction that a document is to be construed more
strictly against the party who prepared the document.
     4. For two years from and after the date of your employment termination,
you agree not to make any derogatory, negative or disparaging public statement
about any Company Entity, or to make any public statement (or any statement
likely to become public) that could reasonably be expected to adversely affect
or disparage the reputation, or, to the extent applicable, business or goodwill
of any Company Entity, it being agreed and understood that nothing herein shall
prohibit you (a) from disclosing that you are no longer employed by the Company,
(b) from responding truthfully to any governmental investigation or inquiry
related thereto, whether by the Securities and Exchange Commission or other
governmental entity or any other law, subpoena, court order or other compulsory
legal process or any disclosure requirement of the Securities and Exchange
Commission, or (c) from making traditional competitive statements in the course
of promoting a competing business, so long as any statements made by you
described in this clause (d) are not based on confidential information obtained
during the course of your employment with the Company. The Company agrees that
it will not make any derogatory, negative or disparaging public statement about
you in an authorized press release or authorized public announcement.
     5. This Agreement is binding upon, and shall inure to the benefit of, the
parties and their respective heirs, executors, administrators, successors and
assigns.
     6. This Agreement shall be construed and enforced in accordance with the
laws of the State of California applicable to agreements made and to be
performed entirely within such State.
     7. You acknowledge that your obligations pursuant to Sections 5, 6 and 7 of
the Employment Agreement survive the termination of your employment in
accordance with the terms thereof.
     8. You acknowledge that you: (a) have carefully read this Agreement in its
entirety; (b) have had an opportunity to consider for at least twenty-one
(21) days the terms of this Agreement; (c) are hereby advised by the Company in
writing to consult with an attorney of your choice in connection with this
Agreement; (d) fully understand the significance of all of the terms and
conditions of this Agreement and have discussed them with your independent legal
counsel, or have had a reasonable opportunity to do so; (e) have had answered to
your satisfaction by your independent legal counsel any questions you have asked
with regard to the meaning and significance of any of the provisions of this
Agreement; and (f) are signing this

Page 11 of 12



--------------------------------------------------------------------------------



 



Agreement voluntarily and of your own free will and agree to abide by all the
terms and conditions contained herein.
     9. You understand that you will have at least twenty-one (21) days from the
date of receipt of this Agreement to consider the terms and conditions of this
Agreement. You may accept this Agreement by signing it and returning to the
Company’s General Counsel at the address specified pursuant to Section 12 of the
Employment Agreement on or before _____________________. After executing this
Agreement, you shall have seven (7) days (the “REVOCATION PERIOD”) to revoke
this Agreement by indicating your desire to do so in writing delivered to the
General Counsel at the address above by no later than 5:00 p.m. on the seventh
(7th) day after the date you sign the Agreement (the “AGREEMENT EFFECTIVE
DATE”). If the last day of the Revocation Period falls on a Saturday, Sunday or
holiday, the last day of the Revocation Period will be deemed to be the next
business day. In the event you do not accept this Agreement as set forth above,
or in the even you revoke this Agreement during the Revocation Period, this
Agreement, including but not limited to the obligation of the Company to provide
the payments and benefits provided in paragraph 1 above, shall be deemed
automatically null and void.

            EXECUTIVE
      By:           Paul Noack          HERBALIFE INTERNATIONAL OF AMERICA, INC.
      By:                 Name:                Title:             

Page 12 of 12